PER CURIAM.
The defendant appeals from his judgment and sentence as a youthful offender contending that the trial court should have considered the sentencing guidelines. Recently, the First District in Braddock v. State, 472 So.2d 875 (Fla. 1st DCA 1985), addressed the issue now before this court and held that the trial court must utilize the sentencing guidelines. Consequently, we reverse and remand for correction of the sentence to comply with the sentencing guidelines.
REVERSED AND REMANDED.
DOWNEY, LETTS and HURLEY, JJ., concur.